DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
2.	Claims 1, 3, 4, 6, 9, 15, 17, 19, 20, 22, 23, 26, 27, 29, 31, 33, 34, 37, 38, 41, 42, 45, 48, 52-55, 58 and 61-64 are pending.
	Claims 1, 3, 4, 6, 9, 15, 17, 19, 20, 22, 23, 26, 27, 29, 31, 33, 34, 37, 41, 42, 45, 48, 52-55, 58 and 61, drawn to non-elected inventions and non-elected species are withdrawn from examination.
	Claim 64 has been added.
	Claims 38 and 62-64 are examined on the merits with species, an inhibitor of CD39 and an inhibitor of T-cell immunoglobulin domain and mucin domain 3 (TIM3).

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Maintained and New Grounds of Rejection
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claim 38, 62, 63 and new claim 64 under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016) and further in view of Chen et al., US 2018/0072742 A1 (effectively filed September 9, 2016) is maintained and made.
Applicants’ argue there are no teachings, suggestions or motivation to combine the prior art references to arrive at the claimed invention, see Remarks submitted December 23, 2021, pages 16-18.   Applicants’ further argue “[t]here is no actual evidence among the cited documents that the combination of a TIM-3 inhibitor and a CD39 inhibitor would likely produce a synergistic, or even additive effect in treating cancers characterized by TILs expressing a CBP non-responder gene signature. In short, the Office Action alleges a [person of ordinary skill in the art] POSA would select the combination of a TIM-3 inhibitor and a CD39 inhibitor based on no more than loose suggestions in Dranoff and Chen that primary agents disclosed therein may be used with any number of other therapeutic agents and with no guidance or actual evidence to suggest the combination was preferred over any other possible combination, or likely to generate a positive effect. Applicant respectfully submits the cited references are insufficient to establish a prima facie case of obviousness …”, see Remarks, page 18, 2nd paragraph.  
These arguments are predicated on Applicants’ assertions there is no reasonable expectation of success, which is required to support a conclusion of obviousness because “[i]t is not routine to combine anti-cancer agents for administration…without some initial experimental/preclinical data”, and the Final Action did “…not consider that a combination of two anti-cancer compounds can have adverse effects are unpredictable without preclinical data”, see section II. of the Remarks beginning on pages 18 and 19.
In the same vein, Applicants argue “[t]he [g]eneral [g]uidance [p]rovided [b]y Dranoff [a]nd Chen [i]n [l]ight [o]f [t]he [u]npredictability [i]n [t]he [a]rt [i]s [n]ot [s]ufficient [t]o [r]ender [t]he [c]ombination [o]bvious [t]o [t]ry” and “the Office Action is insinuating this combination would have been obvious-to-try”, see page 20 of the Remarks, section III.
Applicants’ conclude arguments pointing out sections of the MPEP, which lists examples of basic requirements of a prima facie case of obviousness and “the requisite findings for an obvious to try rational have not been established”, see section III. on page 20 of the Remarks.
Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
Foremost, Applicants are reminded prior art is presumed to be operable, as well as enabling, see MPEP 2121. In particular, MPEP 2121 [R-08.2017], III states, 
“A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  

Applicants have not provided any scientific evidence that would dissuade one that the combination of a TIM-3 inhibitor and a CD39 inhibitor taught by Dranoff and Chen, respectively would not render the same effects as Applicants proclaim in the Remarks set forth in the 2nd paragraph of page 18 especially in light of the teachings such combination can provide a superior beneficial effect and/or enhance anti-cancer effects as compared to monotherapy administration, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Chen, page 60, section 0442;
Moreover, The Examiner is unpersuaded by Applicants’ arguments that there is no reasonable expectation of success in implementing POM1 and anti-TIM3 antibodies in the claimed method of cancer and melanoma treatments because there is unpredictability in the field of biology, see section II. on page 18 of the Remarks.  “[Ob]viousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). Here, a reasonably probability of success has been established and Applicants’ contentions regarding unpredictability are found to be unpersuasive.
“Obviousness does not require absolute predictability of success…all that is required is a reasonable expectation of success.” In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) (citing In re O’Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)).  Applicant has provided no evidence to rebut the reasonable expectation of success suggested by the prior art.   
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211
USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  
For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Dranoff teaches a method of treating a hyperproliferative disease, such as cancer and in particular melanoma with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0007, 0008, 0010, 0011, 0013, 0015; page 4, sections 0029, 0030; sections 0130-0134 spanning pages 15 and 16; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing cancer, such as melanoma, hepatocellular carcinoma, ovarian cancer and a metastatic cancer, see page 19, sections 0204, 0210 and 212; and page 73, section 0860.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.  
	Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Chen teaches the administration of CD39 inhibitor, POM-1 with additional anti-cancer therapeutic agents or immune-oncology agents to treat melanoma, as well as additional cancers, see page 52, section 0380, last 9 lines; page 53, sections 0381 and 0382; page 55, section 0392; and page 56, section 0399. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat melanoma, as well as other cancers with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references that the individual therapeutic agent can be administered with an additional therapeutic agent, which may manifest a synergistic effect, augment the therapeutic effect of the cancer treatment and/or enhance an effector cell response, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Chen, page 60, section 0442; and entirety of both references.






7.	The rejection of claims 38, 62, 63 and new claim 64 under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016) as evidenced by Canale et al.,(Cancer Res. 78(1): 115-28, published online October 24, 2017), and further in view of Chen et al., US 2018/0072742 A1 (effectively filed September 9, 2016) is maintained and made.  
Applicants’ argue there are no teachings, suggestions or motivation to combine the prior art references to arrive at the claimed invention, see Remarks submitted December 23, 2021, pages 16-18.   Applicants’ further argue “[t]here is no actual evidence among the cited documents that the combination of a TIM-3 inhibitor and a CD39 inhibitor would likely produce a synergistic, or even additive effect in treating cancers characterized by TILs expressing a CBP non-responder gene signature. In short, the Office Action alleges a [person of ordinary skill in the art] POSA would select the combination of a TIM-3 inhibitor and a CD39 inhibitor based on no more than loose suggestions in Dranoff and Chen that primary agents disclosed therein may be used with any number of other therapeutic agents and with no guidance or actual evidence to suggest the combination was preferred over any other possible combination, or likely to generate a positive effect. Applicant respectfully submits the cited references are insufficient to establish a prima facie case of obviousness …”, see Remarks, page 18, 2nd paragraph.  
These arguments are predicated on Applicants’ assertions there is no reasonable expectation of success, which is required to support a conclusion of obviousness because “[i]t is not routine to combine anti-cancer agents for administration…without some initial experimental/preclinical data”, and the Final Action did “…not consider that a combination of two anti-cancer compounds can have adverse effects are unpredictable without preclinical data”, see section II. of the Remarks beginning on pages 18 and 19.
In the same vein, Applicants argue “[t]he [g]eneral [g]uidance [p]rovided [b]y Dranoff [a]nd Chen [i]n [l]ight [o]f [t]he [u]npredictability [i]n [t]he [a]rt [i]s [n]ot [s]ufficient [t]o [r]ender [t]he [c]ombination [o]bvious [t]o [t]ry” and “the Office Action is insinuating this combination would have been obvious-to-try”, see page 20 of the Remarks, section III.
Applicants’ conclude arguments pointing out sections of the MPEP, which lists examples of basic requirements of a prima facie case of obviousness and “the requisite findings for an obvious to try rational have not been established”, without addressing evidentiary reference, Canale at all, see section III. on page 20 of the Remarks. 
Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
Foremost, Applicants are reminded prior art is presumed to be operable, as well as enabling, see MPEP 2121. In particular, MPEP 2121 [R-08.2017], III states, 
“A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  

Applicants have not provided any scientific evidence that would dissuade one that the combination of a TIM-3 inhibitor and a CD39 inhibitor taught by Dranoff and Chen, respectively would not render the same effects as Applicants proclaim in the Remarks set forth in the 2nd paragraph of page 18 especially in light of the teachings such combination can provide a superior beneficial effect and/or enhance anti-cancer effects as compared to monotherapy administration, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Chen, page 60, section 0442;
Moreover, The Examiner is unpersuaded by Applicants’ arguments that there is no reasonable expectation of success in implementing POM1 and anti-TIM3 antibodies in the claimed method of cancer and melanoma treatments because there is unpredictability in the field of biology, see section II. on page 18 of the Remarks.  “[Ob]viousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). Here, a reasonably probability of success has been established and Applicants’ contentions regarding unpredictability are found to be unpersuasive.
“Obviousness does not require absolute predictability of success…all that is required is a reasonable expectation of success.” In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) (citing In re O’Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)).  Applicant has provided no evidence to rebut the reasonable expectation of success suggested by the prior art.   
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211
USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  
For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Dranoff teaches a method of treating a hyperproliferative disease, such as cancer and in particular melanoma with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0007, 0008, 0010, 0011, 0013, 0015; page 4, sections 0029, 0030; sections 0130-0134 spanning pages 15 and 16; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing cancer, such as melanoma, hepatocellular carcinoma, ovarian cancer and a metastatic cancer, see page 19, sections 0204, 0210 and 212; and page 73, section 0860.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.  
As evidenced by Canale, “[t]he tumor microenvironment elicits a subset of functionally exhausted CD8+ T cells by creating conditions that induce cell surface expression of CD39, …that can be therapeutically targeted…”, see last sentence of abstract. Hence, an individual with cancer inherently has a tumor microenvironment with TILs expressing another checkpoint blockade (CPB) therapy non-responder gene signature protein including ENTPD1 (CD39).
	Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Chen teaches the administration of CD39 inhibitor, POM-1 with additional anti-cancer therapeutic agents or immune-oncology agents to treat melanoma, as well as additional cancers, see page 52, section 0380, last 9 lines; page 53, sections 0381 and 0382; page 55, section 0392; and page 56, section 0399. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat melanoma, as well as other cancers with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references that the individual therapeutic agent can be administered with an additional therapeutic agent, which may manifest a synergistic effect, augment the therapeutic effect of the cancer treatment and/or enhance an effector cell response, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Chen, page 60, section 0442; and entirety of both references.









8.	The rejection of claims 38, 62, 63 and new claim 64 under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016), and further in view of Müller et al. (Biorganic & Medicinal Chemistry Letters 16: 5943-5947, 2006) as evidenced by AdooQ®Bioscience Catalog, 3 pages (printed February 26, 2021) is maintained and made.  
Applicants’ argue there are no teachings, suggestions or motivation to combine the prior art references to arrive at the claimed invention, see Remarks submitted December 23, 2021, pages 16-18.   Applicants’ further argue while Dranoff suggests…the TIM-3 antibody may be used in combination “with other therapeutic modalities”, “[it] gives only the most general guidance by provides a laundry list of potential treatments that spans multiple pages…”, see page 17 of the Remarks.   
Applicants fail to address the evidentiary reference, AdooQ®Bioscience Catalog and  casually remark “[t]he Office Action does not allege that Müller teaches or suggest the use of Müller’s POM-1 inhibitor in combination with other therapeutic agents”, see page 18, 1st sentence. Arguments follow that state “[t]here is no actual evidence among the cited documents that the combination of a TIM-3 inhibitor and a CD39 inhibitor would likely produce a synergistic, or even additive effect in treating cancers characterized by TILs expressing a CBP non-responder gene signature”, see Remarks, page 18, 2nd paragraph.  
These arguments are predicated on Applicants’ assertions there is no reasonable expectation of success, which is required to support a conclusion of obviousness because “[i]t is not routine to combine anti-cancer agents for administration…without some initial experimental/preclinical data”, and the Final Action did “…not consider that a combination of two anti-cancer compounds can have adverse effects are unpredictable without preclinical data”, see section II. of the Remarks beginning on pages 18 and 19.
In the same vein, Applicants argue “[t]he [g]eneral [g]uidance [p]rovided [b]y Dranoff [a]nd Chen [i]n [l]ight [o]f [t]he [u]npredictability [i]n [t]he [a]rt [i]s [n]ot [s]ufficient [t]o [r]ender [t]he [c]ombination [o]bvious [t]o [t]ry” and “the Office Action is insinuating this combination would have been obvious-to-try”, see page 20 of the Remarks, section III.
Applicants’ conclude arguments pointing out sections of the MPEP, which lists examples of basic requirements of a prima facie case of obviousness and “the requisite findings for an obvious to try rational have not been established”, see section III. on page 20 of the Remarks.
Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
Foremost, a so called “laundry list” of additional therapeutic modalities does not preclude the teachings of Dranoff . "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Applicants are reminded prior art is presumed to be operable, as well as enabling, see MPEP 2121. In particular, MPEP 2121 [R-08.2017], III states, 
“A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  

Applicants have not provided any scientific evidence that would dissuade one that the combination of a TIM-3 inhibitor and a CD39 inhibitor taught by Dranoff and Müller, respectively would not render the same effects as Applicants proclaim in the Remarks set forth in the 2nd paragraph of page 18 especially in light of the teachings such combination can provide a superior beneficial effect and/or enhance anti-cancer effects as compared to monotherapy administration, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Müller, abstract on page 5943; and conclusion on page 5946.
Moreover, the Examiner is unpersuaded by Applicants’ arguments that there is no reasonable expectation of success in implementing POM1 and anti-TIM3 antibodies in the claimed method of cancer and melanoma treatments because there is unpredictability in the field of biology, see section II. on page 18 of the Remarks.  “[Ob]viousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). Here, a reasonably probability of success has been established and Applicants’ contentions regarding unpredictability are found to be unpersuasive.
“Obviousness does not require absolute predictability of success…all that is required is a reasonable expectation of success.” In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) (citing In re O’Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)).  Applicant has provided no evidence to rebut the reasonable expectation of success suggested by the prior art.   
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  
For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Dranoff teaches a method of treating a hyperproliferative disease, such as cancer and in particular melanoma with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0007, 0008, 0010, 0011, 0013, 0015; page 4, sections 0029, 0030; sections 0130-0134 spanning pages 15 and 16; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing cancer, such as melanoma, hepatocellular carcinoma, ovarian cancer and a metastatic cancer, see page 19, sections 0204, 0210 and 212; and page 73, section 0860.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.  
Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Müller teaches compound 4, which has the molecular formula, Na[H2W12O40], see page 5944, Table 1.  Compound 4 is a polyoxotungstate, a potent inhibitor of ecto-nucleoside thriphosphate disphosphohydrolase (NTPDase) and exhibits anti-cancer activity, see abstract.  Müller notes “such inhibitors may have potential as novel drugs, for example, for the treatment of cancer and diseases of the immune system”, see page 5943, abstract and  2nd  column, 1st full paragraph. This formula is the same as POM-1 as evidenced by AdooQ®Bioscience Catalog, page 3.  Compound 4 was a potent NTPDase1 and 3 inhibitor and regarded as an anti-cancer drug, see page 5943, 2nd column, 1st full paragraph; page 5944; and page 5946, last paragraph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat cancer with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references, particularly Dranoff that agents with anti-cancer activity are effective in treating neoplastic diseases and it is routine in the art to administer a combination of therapeutic agents, which may manifest a synergistic effect, augment the therapeutic effect of the cancer treatment and/or enhance an effector cell response, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and entirety of both references.





9.	The rejection of claims 38, 62, 63 and new claim 64 under 35 U.S.C. 103 as being unpatentable over Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016) as evidenced by Canale et al.,(Cancer Res. 78(1): 115-28, published online October 24, 2017), and further in view of Müller et al. (Biorganic & Medicinal Chemistry Letters 16: 5943-5947, 2006) as evidenced by AdooQ®Bioscience Catalog, 3 pages (printed February 26, 2021) is maintained and made.  
Applicants’ argue there are no teachings, suggestions or motivation to combine the prior art references to arrive at the claimed invention, see Remarks submitted December 23, 2021, pages 16-18.   Applicants’ further argue while Dranoff suggests…the TIM-3 antibody may be used in combination “with other therapeutic modalities”, “[it] gives only the most general guidance by provides a laundry list of potential treatments that spans multiple pages…”, see page 17 of the Remarks.   
Applicants fail to address the evidentiary references, Canale and AdooQ®Bioscience Catalog and casually remark “[t]he Office Action does not allege that Müller teaches or suggest the use of Müller’s POM-1 inhibitor in combination with other therapeutic agents”, see page 18, 1st sentence. Arguments follow that state “[t]here is no actual evidence among the cited documents that the combination of a TIM-3 inhibitor and a CD39 inhibitor would likely produce a synergistic, or even additive effect in treating cancers characterized by TILs expressing a CBP non-responder gene signature”, see Remarks, page 18, 2nd paragraph.  
These arguments are predicated on Applicants’ assertions there is no reasonable expectation of success, which is required to support a conclusion of obviousness because “[i]t is not routine to combine anti-cancer agents for administration…without some initial experimental/preclinical data”, and the Final Action did “…not consider that a combination of two anti-cancer compounds can have adverse effects are unpredictable without preclinical data”, see section II. of the Remarks beginning on pages 18 and 19.
In the same vein, Applicants argue “[t]he [g]eneral [g]uidance [p]rovided [b]y Dranoff [a]nd Chen [i]n [l]ight [o]f [t]he [u]npredictability [i]n [t]he [a]rt [i]s [n]ot [s]ufficient [t]o [r]ender [t]he [c]ombination [o]bvious [t]o [t]ry” and “the Office Action is insinuating this combination would have been obvious-to-try”, see page 20 of the Remarks, section III.
Applicants’ conclude arguments pointing out sections of the MPEP, which lists examples of basic requirements of a prima facie case of obviousness and “the requisite findings for an obvious to try rational have not been established”, see section III. on page 20 of the Remarks.
Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
Foremost, a so called “laundry list” of additional therapeutic modalities does not preclude the teachings of Dranoff . "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Applicants are reminded prior art is presumed to be operable, as well as enabling, see MPEP 2121. In particular, MPEP 2121 [R-08.2017], III states, 
“A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  

Applicants have not provided any scientific evidence that would dissuade one that the combination of a TIM-3 inhibitor and a CD39 inhibitor taught by Dranoff and Müller, respectively would not render the same effects as Applicants proclaim in the Remarks set forth in the 2nd paragraph of page 18 especially in light of the teachings such combination can provide a superior beneficial effect and/or enhance anti-cancer effects as compared to monotherapy administration, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Müller, abstract on page 5943; and conclusion on page 5946.
Moreover, the Examiner is unpersuaded by Applicants’ arguments that there is no reasonable expectation of success in implementing POM1 and anti-TIM3 antibodies in the claimed method of cancer and melanoma treatments because there is unpredictability in the field of biology, see section II. on page 18 of the Remarks.  “[Ob]viousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). Here, a reasonably probability of success has been established and Applicants’ contentions regarding unpredictability are found to be unpersuasive.
“Obviousness does not require absolute predictability of success…all that is required is a reasonable expectation of success.” In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) (citing In re O’Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)).  Applicant has provided no evidence to rebut the reasonable expectation of success suggested by the prior art.   
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211
USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  
For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Dranoff teaches a method of treating a hyperproliferative disease, such as cancer and in particular melanoma with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0007, 0008, 0010, 0011, 0013, 0015; page 4, sections 0029, 0030; sections 0130-0134 spanning pages 15 and 16; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing cancer, such as melanoma, hepatocellular carcinoma, ovarian cancer and a metastatic cancer, see page 19, sections 0204, 0210 and 212; and page 73, section 0860.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.  
As evidenced by Canale, “[t]he tumor microenvironment elicits a subset of functionally exhausted CD8+ T cells by creating conditions that induce cell surface expression of CD39, …that can be therapeutically targeted…”, see last sentence of abstract. Hence, an individual with cancer inherently has a tumor microenvironment with tumor infiltrating lymphocytes (TILs) expressing a checkpoint blockade (CPB) therapy non-responder gene signature protein including ENTPD1 (CD39).
	Dranoff does not teach the additional anti-cancer therapeutic agent is polyoxometalate-1 (POM-1).
	However, Müller teaches compound 4, which has the molecular formula, Na[H2W12O40], see page 5944, Table 1.  Compound 4 is a polyoxotungstate, a potent inhibitor of ecto-nucleoside thriphosphate disphosphohydrolase (NTPDase) and exhibits anti-cancer activity, see abstract.  Müller notes “such inhibitors may have potential as novel drugs, for example, for the treatment of cancer and diseases of the immune system”, see page 5943, abstract and  2nd  column, 1st full paragraph. This formula is the same as POM-1 as evidenced by AdooQ®Bioscience Catalog, page 3.  Compound 4 was a potent NTPDase1 and 3 inhibitor and regarded as an anti-cancer drug, see page 5943, 2nd column, 1st full paragraph; page 5944; and page 5946, last paragraph. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat cancer with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references, particularly Dranoff that agents with anti-cancer activity are effective in treating neoplastic diseases and it is routine in the art to administer a combination of therapeutic agents, which may manifest a synergistic effect, augment the therapeutic effect of the cancer treatment and/or enhance an effector cell response, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and entirety of both references.

10. 	The rejection of claims 38, 62, 63 and new claim 64 under 35 U.S.C. 103 as being unpatentable over Bu et al. (Tumor Biol. 37: 3949-3956, published online 19 October 2015), and further in view of Dranoff et al., US 2018/0207273 A1 (effectively filed July 28, 2016) and Chen et al., US 2018/0072742 A1 (effectively filed September 9, 2016) is maintained and made.  
Applicants’ argue there are no teachings, suggestions or motivation to combine the prior art references to arrive at the claimed invention, see Remarks submitted December 23, 2021, pages 16-18.   Applicants assert “…Bu allegedly [teaches] cancer that inherently comprise TILs expressing a CBP non-responder gene signature and Dranoff and Chen allegedly [provide]… motivation to use the combination of a TIM-3 inhibitor and CD39 inhibitor to treat said cancers”, see paragraph bridging pages 16 and 17.  Applicants do not point out any alleged misgivings of Bu, but rather argue the alleged deficiencies of Dranoff and Chen.  
Applicants’ argue “[t]here is no actual evidence among the cited documents that the combination of a TIM-3 inhibitor and a CD39 inhibitor would likely produce a synergistic, or even additive effect in treating cancers characterized by TILs expressing a CBP non-responder gene signature. In short, the Office Action alleges a [person of ordinary skill in the art] POSA would select the combination of a TIM-3 inhibitor and a CD39 inhibitor based on no more than loose suggestions in Dranoff and Chen that primary agents disclosed therein may be used with any number of other therapeutic agents and with no guidance or actual evidence to suggest the combination was preferred over any other possible combination, or likely to generate a positive effect. Applicant respectfully submits the cited references are insufficient to establish a prima facie case of obviousness …”, see Remarks, page 18, 2nd paragraph.  
These arguments are predicated on Applicants’ assertions there is no reasonable expectation of success, which is required to support a conclusion of obviousness because “[i]t is not routine to combine anti-cancer agents for administration…without some initial experimental/preclinical data”, and the Final Action did “…not consider that a combination of two anti-cancer compounds can have adverse effects are unpredictable without preclinical data”, see section II. of the Remarks beginning on pages 18 and 19.
In the same vein, Applicants argue “[t]he [g]eneral [g]uidance [p]rovided [b]y Dranoff [a]nd Chen [i]n [l]ight [o]f [t]he [u]npredictability [i]n [t]he [a]rt [i]s [n]ot [s]ufficient [t]o [r]ender [t]he [c]ombination [o]bvious [t]o [t]ry” and “the Office Action is insinuating this combination would have been obvious-to-try”, see page 20 of the Remarks, section III.
Applicants’ conclude arguments pointing out sections of the MPEP, which lists examples of basic requirements of a prima facie case of obviousness and “the requisite findings for an obvious to try rational have not been established”, see section III. on page 20 of the Remarks.
Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
Foremost, Applicants are reminded prior art is presumed to be operable, as well as enabling, see MPEP 2121. In particular, MPEP 2121 [R-08.2017], III states, 
“A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.”  

Applicants have not provided any scientific evidence that would dissuade one that the combination of a TIM-3 inhibitor and a CD39 inhibitor taught by Bu, Dranoff and Chen, respectively would not render the same effects as Applicants proclaim in the Remarks set forth in the 2nd paragraph of page 18 especially in light of the teachings such combination can provide a superior beneficial effect and/or enhance anti-cancer effects as compared to monotherapy administration, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Chen, page 60, section 0442;
Moreover, The Examiner is unpersuaded by Applicants’ arguments that there is no reasonable expectation of success in implementing POM1 and anti-TIM3 antibodies in the claimed method of cancer and melanoma treatments because there is unpredictability in the field of biology, see section II. on page 18 of the Remarks.  “[Ob]viousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). Here, a reasonably probability of success has been established and Applicants’ contentions regarding unpredictability are found to be unpersuasive.
“Obviousness does not require absolute predictability of success…all that is required is a reasonable expectation of success.” In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) (citing In re O’Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)).  Applicant has provided no evidence to rebut the reasonable expectation of success suggested by the prior art.   
This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  
For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Bu teaches ovarian tumor infiltrating lymphocytes (TILs) express high levels of T-cell immunoglobulin domain and mucin domain 3 (TIM3), see title; and page 3952, Ovarian…section and Figure 2.
	Bu does not teach the claimed method, wherein the subject expressing a checkpoint blockade (CPB) therapy non-responder gene signature in tumor infiltrating lymphoctyes (TILs), HAVCR2(TIM3) is treated with an inhibitor of CD39 and an inhibitor of TIM3.  Nor does Bu teach melanoma as the cancer treated.
However, Dranoff teaches a method of treating a hyperproliferative disease, such as cancer and in particular ovarian cancer and melanoma with a therapeutic composition comprising an anti-T-cell immunoglobulin domain and mucin domain 3 (TIM-3) antibody molecule in combination with another anti-cancer agent, see page 1, sections 0005-0008; page 2, sections 0007, 0008, 0010, 0011, 0013, 0015; page 4, sections 0029, 0030; sections 0130-0134 spanning pages 15 and 16; and entire document.  The individual treated has been identified as having an increased number of tumor infiltrating lymphocytes (TILs), as well as have a TIM-3-expressing cancer, such as melanoma, hepatocellular carcinoma, ovarian cancer and a metastatic cancer, see page 19, sections 0204, 0210 and 212; and page 73, section 0860.  Several different types of cancer can be treated with the combination of two therapeutic agents, see page 1, section 0007-page 2, section 0011; and entire document.  And Chen teaches the administration of CD39 inhibitor, POM-1 with additional anti-cancer therapeutic agents or immune-oncology agents to treat melanoma, ovarian cancer, as well as additional cancers, see page 52, section 0380, last 9 lines; page 53, sections 0380-0382; page 55, section 0392; and page 56, section 0399. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references to treat melanoma, as well as other cancers with the anti-cancer agents, see both references in their entirety.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all references to treat cancer including melanoma and ovarian cancer with the anti-cancer agents, see both references in their entirety.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of both references that the individual therapeutic agent can be administered with an additional therapeutic agent, which may manifest a synergistic effect, augment the therapeutic effect of the cancer treatment and/or enhance an effector cell response, see Dranoff, page 1, sections 0005-0008; page 69, sections 0824-0828; and Chen, page 60, section 0442; and entirety of all three references.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday and occasionally Saturday evenings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



17 June 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643